Citation Nr: 0714234	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-24 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
shell fragment wound, throat, with scar and (removed) 
metallic foreign body, currently evaluated as 10 percent 
disabling.

2.  Entitlement to  total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from July 1946 to April 1949.

This appeal to the Board of Veterans Appeals (Board ) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO) in February 2003 and March 2005.

On numerous other occasions, the veteran has had these and 
other issues before the Board, and on occasion, before the 
U.S. Court of Appeals for Veterans Claims (Court).  Although 
the veteran has discussed various portions of some of those 
decisions with regard to his current appeal, this appeal 
rests upon the aggregate evidence now in the file, and is 
unrelated to any prior decisions in that regard.  During the 
course of the current appeal, the veteran has also raised 
other issues, none of which has been perfected on appeal.  
Through the years, service connection has also been denied 
for a number of disabilities, including aphonia.



FINDINGS OF FACT

1.  The aggregate evidence of record, both VA and private in 
nature, reflects that the veteran's old shrapnel wound with 
scar causes no functional or any other demonstrable 
impairment at present; any retained metallic fragment was 
removed in the 1970's.

2.  The veteran may or may not be able to work due to his 
overall health concerns, but his single service-connected 
disability does not prevent him from securing and following 
some type of gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals, shell fragment wound, throat, with scar and 
(removed) metallic foreign body, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 3.951, and Part 4 including §§ 4.1, 4.2, 4.7, 4.10, 
4.118, Code 7804 (2006).

2.  The veteran is not unemployable solely due to service-
connected disability.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.16(a) & 
(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The veteran filed his claim for increased compensation for 
his shrapnel wound in January 2003, and he was informed by 
letter in January 2003 that a VA examination was being 
scheduled.  A rating action by the VARO in February 2003 
denied an increased rating for his shrapnel wound residuals.  
In correspondence from the RO in February 2003, he was 
informed of that decision and what had been considered, what 
was required for support of his claim, etc.

In response, the veteran filed an amended claim for increased 
compensation in December 2003.  In a letter to the veteran in 
December 2003, he was informed of the provisions of the VCAA.  
He was notified of what was required, what was of record, and 
what additional evidence was needed to substantiate his 
claims.  

In a rating action in May 2000, a TDIU was denied and the 
veteran was so informed.  He indicated that he was pursuing 
the issue of entitlement to a 100 percent rating, and the RO 
sent him a letter in August 2000 indicating what was required 
to support his claim in that regard, particularly with regard 
to additional medical evidence.  In February 2004, he was 
informed that another VA examination was scheduled.  In a 
rating action in April 2004, the RO denied entitlement to an 
increased rating for his shrapnel wound and he was so 
informed that month.  

The veteran again filed claims for increased compensation and 
a TDIU in July and December 2004.  In additional 
correspondence in January 2005, he was informed that work was 
being undertaken on his TDIU claim, that additional evidence 
was required, and provided additional information with regard 
to VCAA and related matters.  A rating action in March 2005 
denied both an increased rating for his shrapnel wound and 
TDIU.  He was informed of that decision in correspondence in 
March 2005.  A VARO employee also spoke with him by telephone 
to clarify the claims, the rationale for the denials, etc., 
in May 2005 as noted on a VA Form 119 of record.  He filed a 
Substantive Appeal ( on VA Form 9) in July 2005 in which he 
cited a number of prior Board decisions on various issues.  
Since then, an SSOC and further letters have been issued.

The Board finds that the content of the aggregate timely 
communications provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  
Although VCAA notification, in part because of the confusion 
as to what he was in fact seeking, with regard to his 
increased rating claim was not technically furnished prior to 
the initial adjudication, any defect with respect to timing 
was harmless error.  See Mayfield, supra.  He was advised of 
his opportunities to submit additional evidence.  
Subsequently, SSOCs provided the veteran with additional time 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  And in the aggregate, the Board finds that the 
veteran has been given every reasonable opportunity to and 
has, in fact, actively participated in the documentation and 
pursuit of his case.


II.  Pertinent Law, Factual Background, and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

The Board noted that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When a rating has been in effect for more than 20 years, the 
evaluation is protected, by law, against reduction.  38 
C.F.R. § 3.951.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Pursuant to 38 C.F.R. § 4.118, a scar is rated according to 
location, type, and characteristics, and separate ratings may 
be assigned based upon appearance, healing, and/or impairment 
of function of the part affected.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49,590, 49,596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date.  See 67 
Fed. Reg. 58448 (Sept. 16, 2002).  

Prior to August 30, 2002, for a scar to be compensable, the 
veteran would have to show that it was either poorly 
nourished, with repeated ulceration, pursuant to 38 C.F.R. 
Part 4, Diagnostic Code (DC) 7803, or tender and painful on 
objective demonstration, 38 C.F.R. Part 4, DC 7804, or that 
it caused a "limitation of function of the affected body 
part", DC 7805.

Under the criteria in effect since August 30, 2002, to 
warrant a compensable disability rating, the veteran's right 
ankle scar would have to: (a) be deep or cause limitation of 
motion, and exceed six square inches in area or areas (DC 
7801); (b) be superficial, not causing a limitation of 
motion, and exceeding an area of 144 square inches (DC 7802); 
(c) be superficial and unstable (DC 7803); (d) be superficial 
and painful on examination (DC 7804); or (e) result in a 
limitation of function of another body part (DC 7805). 

Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck with one characteristic of disfigurement warrants a 
10 percent evaluation.  Disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement warrants a 50 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement warrants an 80 percent 
evaluation. 

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1).

Under Diagnostic Code 7801, scars, other than head, face, or 
neck, that are deep or cause limited motion in an area or 
areas exceeding six square inches (39 square centimeters) 
warrants a 10 percent evaluation; in an area or areas 
exceeding 12 square inches (77 square centimeters) warrants a 
20 percent evaluation; in an area or areas exceeding 72 
square inches (465 square centimeters) warrants a 30 percent 
evaluation; and, in an area or areas exceeding 144 square 
inches (929 square centimeters) warrants a 40 percent 
evaluation. 

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Id. at Note (1).  A 
deep scar is one associated with underlying soft tissue 
damage.  Id. at Note (2).

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion in an area or areas of 144 square inches (929 square 
centimeters) or greater warrants a 10 percent evaluation.  
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Id. at Note (1).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (2).

Under Diagnostic Code 7803, superficial and unstable scars 
warrant a 10 percent evaluation.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Id. at Note (1).  A superficial scar is 
one not associated with underlying soft tissue damage.  Id. 
at Note (2).


Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  Scars are otherwise rated 
based on limitation of function of affected part pursuant to 
DC 7805.  

In cases where there is identified damage to the larynx or 
similar areas, other potentially applicable diagnostic codes, 
include DC 6520 for stenosis of the larynx which requires 
evidence of reduced respiratory function to various degrees 
as measured by forced expiratory volume with upper airway 
obstruction, and is not applicable to the facts of this case.  
38 C.F.R. § 4.97. Under DC 6516 for chronic laryngitis, a 10 
percent evaluation is assigned for hoarseness with 
inflammation of cords or mucous membrane.  A disability 
rating of 30 percent requires evidence of hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  Id.

Another alternative might be to rate the veteran's post-
operative residuals of partial left hemilaryngectomy under DC 
6520 for stenosis of the larynx, rather than under the rating 
code assigned by the RO for chronic laryngitis, DC 6516.  
Diagnostic Code 6520 provides a minimum 10 percent rating for 
stenosis of the larynx, to include residuals of laryngeal 
trauma with forced expiratory volume (FEV) in one second 
(FEV-1) of 71- to 80 percent predicted, with Flow-Volume Loop 
compatible with upper airway obstruction and a 30 percent 
rating if FEV-1 is 56 to 70 percent of predicted, with Flow-
Volume Loop compatible with upper airway obstruction.  Higher 
evaluations are also available under this diagnostic code. 

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

On VA examination in January 2003, the veteran said that he 
sometimes had difficulty swallowing.  And, while he 
complained of occasional dysphagia and nape pain especially 
during cold weather, and hoarseness, the examiner said that 
there was no scar noted on examination and no other residuals 
of the injury identified.  He had some unrelated cervical 
arthritis.  On further examination, it was specifically noted 
that there were no residuals of muscle injury found and again 
specifically indicated that there was no residuals of the 
scar, including functional limitations or any disfigurement.   

Private treatment records and statements were submitted 
relating to other nonservice-connected disabilities including 
heart disease and degenerative changes.

On VA examination in January 2004, the veteran was noted to 
have had shrapnel removed form the laryngeal/throat area in 
the 1970's.  On examination, there was no sign of nasal 
obstruction, sinusitis, facial disfigurement or laryngeal 
stenosis.  Video laryngoscopy showed normal laryngeal mucosa.  

The only scar identified was said to be healed, linear, in 
the anterior aspect of the neck at the level of the cicoid 
cartilage, measuring 2-3 cm., non-tender, non-adherent, and 
non-depressed.  It was smooth, the same color as his skin, 
and not elevated, inflamed, or disfiguring.

Private medical statements were submitted from December 2004 
and February 2005 to the effect that the veteran had 
complained of difficulty swallowing and was exhibiting senile 
macular dysfunction of the larygo-pharynx and esophagus with 
osteoarthritis.  It was recommended that he had frequent 
small feedings and anti-inflammatory drugs.

The veteran has submitted a TDIU claim, on VA Form 21-8940, 
to the effect that he has not worked since 1990.  He was born 
in August 1922.


While the veteran has indicated that his old shrapnel wound 
has negatively impacted his ability to maintain his 
employment, the Board would note that recent clinical 
evaluations have shown virtually no current residuals from 
that wound.  Any swallowing or other problems have been 
attributed to nonservice-connected disability in part due to 
arthritis or aging.  He does not have any functional 
laryngeal or neck problems of any kind associated with the 
shrapnel injury.  

However, absent clinical findings of current residuals, the 
10 percent rating has been continued under the provisions of 
38 C.F.R. § 3.951 because it has been in effect for decades.

The Board finds that the evaluation currently assigned to 
this disability adequately and quite amply takes this degree 
of impact upon his earning capacity into consideration.  
There is also no indication that the veteran has been 
frequently hospitalized for the treatment of his injury.  
Therefore, the Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of an 
extraschedular evaluation for his shrapnel wound residuals.

According to 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  

In this case, the veteran's single service-connected 
disability is rated as 10 percent disabling based not on its 
functional impact, but rather on a gratuitous basis because 
it has been in effect for many years and the rating is 
protected from reduction.  Clearly, he does not even come 
within an approximation of the schedular criteria required 
under 38 C.F.R. § 4.16(a) to warrant a total disability 
evaluation.  Moreover, there is no objective evidence of 
record to justify a finding that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability.   

The Board has no reason to doubt that, due to his aggregate 
health situation and other factors, the veteran may be unable 
to do certain types of employment or for that matter, work at 
all.  There is ample evidence of multiple non-service-
connected problems.  (In this regard, prior Board decisions, 
and indeed Court affirmation, have dealt with the denial of 
non-service-connected pension benefits based on basic 
ineligibility.  That, however, is not the issue herein.)  
Nonetheless,  the Board is mindful of the veteran's 
considerable diligence with his ongoing attempts to obtain 
benefits to assist him in daily living obligations.  

However, the benefits concerned in this case are under 
certain stated mandatory guidelines.  And, in this case, 
there is no indication that the veteran is unemployable by 
reason of his single service-connected disability, so there 
is no basis to justify referral of the TDIU issue to the 
Director, Compensation and Pension Service for an 
extraschedular evaluation pursuant to 38 C.F.R. § 4.16(b).  


ORDER

Entitlement to an increased evaluation for residuals, shell 
fragment wound, throat, with scar and (removed) metallic 
foreign body, currently evaluated as 10 percent disabling, is 
denied.  

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


